
	
		II
		111th CONGRESS
		1st Session
		S. 1096
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to establish an
		  EnergyGrant Competitive Education Program to competitively award grants to
		  consortia of institutions of higher education in regions to conduct research,
		  extension, and education programs relating to the energy needs of the
		  regions.
	
	
		1.EnergyGrant Competitive
			 Education Program
			(a)DefinitionsIn
			 this section:
				(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy, acting through the
			 Director appointed under subsection (c).
				(3)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico; and
					(D)any other
			 territory or possession of the United States.
					(b)EstablishmentThe
			 Secretary shall establish and carry out a program to awards grants, on a
			 competitive basis, to each consortium of institutions of higher education
			 operating in each of the regions established under subsection (d) to conduct
			 research, extension, and education programs relating to the energy needs of the
			 regions.
			(c)DirectorThe
			 Secretary shall appoint a Director to carry out the program established under
			 this section.
			(d)Grants
				(1)In
			 generalThe Secretary shall use amounts made available under this
			 section to award grants, on a competitive basis, to each consortium of
			 institutions of higher education located in each of at least 6 regions
			 established by the Secretary that, collectively, cover all States.
				(2)Manner of
			 distribution
					(A)In
			 generalExcept as provided in subparagraph (B), in making grants
			 for a fiscal year under this section, the Secretary shall award grants to each
			 consortium of institutions of higher education in equal amounts for each region
			 of not less than $50,000,000 for each region.
					(B)Territories and
			 possessionsThe Secretary may adjust the amount of grants awarded
			 to a consortium of institutions of higher education in a region under this
			 section if the region contains territories or possessions of the United
			 States.
					(3)PlansAs
			 a condition of an initial grant under this section, a consortium of
			 institutions of higher education in a region shall submit to the Secretary for
			 approval a plan that—
					(A)addresses the
			 energy needs for the region; and
					(B)describes the
			 manner in which the proposed activities of the consortium will address those
			 needs.
					(4)Failure to
			 comply with requirementsIf the Secretary finds on the basis of a
			 review of the annual report required under subsection (g) or on the basis of an
			 audit of a consortium of institutions of higher education conducted by the
			 Secretary that the consortium has not complied with the requirements of this
			 section, the consortium shall be ineligible to receive further grants under
			 this section for such period of time as may be prescribed by the
			 Secretary.
				(e)Use of
			 funds
				(1)Competitive
			 grants
					(A)In
			 generalA consortium of institutions of higher education in a
			 region that is awarded a grant under this section shall use the grant to
			 conduct research, extension, and education programs relating to the energy
			 needs of the region, including—
						(i)the
			 promotion of low-carbon clean and green energy and related jobs that are
			 applicable to the region;
						(ii)the development
			 of low-carbon green fuels to reduce dependency on oil;
						(iii)the development
			 of energy storage and energy management innovations for intermittent renewable
			 technologies; and
						(iv)the accelerated
			 deployment of efficient-energy technologies in new and existing buildings and
			 in manufacturing facilities.
						(B)Administration
						(i)In
			 generalSubject to clauses (ii) through (vi), the Secretary shall
			 make grants under this paragraph in accordance with section 989 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16353).
						(ii)PriorityA
			 consortium of institutions of higher education in a region shall give a higher
			 priority to programs that are consistent with the plan approved by the
			 Secretary for the region under subsection (d)(3).
						(iii)TermA
			 grant awarded to a consortium of institutions of higher education under this
			 section shall have a term that does not exceed 5 years.
						(iv)Cost-sharing
			 requirementAs a condition of receiving a grant under this
			 paragraph, the Secretary shall require the recipient of the grant to share
			 costs relating to the program that is the subject of the grant in accordance
			 with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
						(v)Buildings and
			 facilitiesFunds made available for grants under this section
			 shall not be used for the construction of a new building or facility or the
			 acquisition, expansion, remodeling, or alteration of an existing building or
			 facility (including site grading and improvement and architect fees).
						(vi)Limitation on
			 indirect costsA consortium of institutions of higher education
			 may not recover the indirect costs of using grants under subparagraph (A) in
			 excess of the limits established under paragraph (2).
						(C)Federally
			 funded research and development centers
						(i)In
			 generalA federally funded research and development center may be
			 a member of a consortium of institutions of higher education that receives a
			 grant under this section.
						(ii)ScopeThe
			 Secretary shall ensure that the scope of work performed by a single federally
			 funded research and development center in the consortium is not more
			 significant than the scope of work performed by any of the other academic
			 institutions of higher education in the consortium.
						(2)Administrative
			 expensesA consortium of institutions of higher education may use
			 up to 15 percent of the funds described in subsection (d) to pay administrative
			 and indirect expenses incurred in carrying out paragraph (1), unless otherwise
			 approved by the Secretary.
				(f)Grant
			 information analysis centerA consortium of institutions of
			 higher education in a region shall maintain an Energy Analysis Center at 1 or
			 more of the institutions of higher education to provide the institutions of
			 higher education in the region with analysis and data management
			 support.
			(g)Annual
			 reportsNot later than 90 days after the end of each fiscal year,
			 a consortium of institutions of higher education receiving a grant under this
			 section shall submit to the Secretary a report that describes the policies,
			 priorities, and operations of the program carried out by the consortium of
			 institutions of higher education under this section during the fiscal
			 year.
			(h)AdministrationNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish such criteria and procedures as are necessary to carry out this
			 section.
			(i)CoordinationThe
			 Secretary shall coordinate with the Secretary of Agriculture and the Secretary
			 of Commerce each activity carried out under the program under this
			 section—
				(1)to avoid
			 duplication of efforts; and
				(2)to ensure that
			 the program supplements and does not supplant—
					(A)the Sun Grant
			 program established under section 7526 of the Food, Conservation, and Energy
			 Act of 2008 (7 U.S.C. 8114); and
					(B)the national Sea
			 Grant college program carried out by the Administrator of the National Oceanic
			 and Atmospheric Administration.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out—
				(1)this section
			 $300,000,000 for each of fiscal years 2010 through 2014; and
				(2)the activities of
			 the Department of Energy (including biomass and bioenergy feedstock assessment
			 research) under the Sun Grant program established under section 7526 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114) $15,000,000 for each
			 of fiscal years 2010 through 2014.
				
